Citation Nr: 0728402	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a chronic headache 
disorder.

4.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to March 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Seattle, Washington 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In rating decisions dated in March 
2000 and June 2000, the RO denied the veteran's claims of 
entitlement to service connection for right and left ankle 
disabilities, a chronic headache disorder, and chronic 
sinusitis as not well grounded.  In light of the recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) which among other 
things, eliminated the concept of a well-grounded claim, the 
RO notified the veteran in July 2002 that it would 
readjudicate the claims.  In a March 2003, the RO denied the 
claims and the veteran has perfected an appeal from that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she had chronic disabilities of 
both ankles, a chronic headache disorder, and chronic 
sinusitis, and that each of these disabilities began during 
her service.  Her service medical records show that she was 
seen during service for ankle swelling and pain.  She had 
repeated outpatient visits during service for headaches and 
for upper respiratory complaints, sometimes described as 
sinusitis.  There is no record of any medical examination of 
the veteran at separation from service.  The claims file 
contains records of medical treatment of the veteran after 
service, including treatment for bilateral ankle symptoms, 
headaches, and sinus symptoms.

The assembled records leave some question as to whether the 
veteran has chronic, ongoing ankle disabilities, headache 
disorder, and sinusitis.  The record does not provide clear 
medical findings or opinions regarding the likely etiology of 
any such disorders.  Therefore, the Board will remand the 
case for the veteran to receive the appropriate VA medical 
examinations, to clarify current diagnoses, and, with a 
review of the records, provide opinions as to the likelihood 
that any current claimed disorder began during service and 
has continued since service.  38 C.F.R. § 3.159(c)(4) (2006); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA medical examination or examinations 
with the appropriate practitioners, to 
address the nature and likely etiology of 
any current disability of the ankles, 
chronic headache disorder, and chronic 
sinusitis.  The examiner or examiners must 
be provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiners should provide a diagnosis for 
any current disorder of either ankle, any 
headache disorder, and any sinus disorder 
or other upper respiratory disorder.  With 
regard to each such diagnosed disorder, 
the diagnosing examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current disorder has 
continued since, or is otherwise causally 
related to, the veteran's service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



